Citation Nr: 1730500	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-19 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for status post left ankle arthroscopy with residual scarring and tendonitis to include a separate compensable evaluation for the scarring.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1983 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA), which increased the Veteran's 0 percent rating to 10 percent effective October 16, 2010.  An evaluation of 100 percent was assigned effective April 20, 2011 based on surgical treatment necessitating convalescence.  An evaluation of 10 percent was assigned from July 1, 2011 thereafter.

In November 2016, the Veteran testified at a Board conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination for his left ankle disability in May 2013.  At the November 2016 hearing the Veteran testified that the range of motion in his left ankle had worsened.  He also stated that the surgical scar on his left ankle was painful to the touch.  

When a Veteran alleges that his or her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Consequently a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current severity of his service connected left ankle arthroscopy with residual scarring and tendonitis.  The claims file, to include a copy of this Remand, must reviewed by the examiner.

a.  The examiner must record the range of motion for pain on active motion and passive motion and weight-bearing and nonweight-bearing information (to include the opposite bilateral joint), must address the necessary findings to evaluate functional loss during flare-ups, or must clearly explain why the required testing cannot be completed or is not necessary.

b.  If it is not feasible or possible to provide the opinions sought in the previous paragraph, the examiner should so state, and provide reasons why it is not possible to provide the opinions.

c.  The examiner should report any additional limitation of motion due to pain, weakness, incoordination or flare-ups in terms of degrees of additional limitation.

d.  The examiner should record the Veteran's reports of limitation of motion during flare-ups; and opine whether these reports are consistent with the disability demonstrated at the examination.

The examiner must provide a rationale for all opinions.

2.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case (SSOC).  The case should then be returned to the Board, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



